EXHIBIT 1
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

                                                      )
 This Document Relates to:                            )   Case No. 3:21-md-03004-NJR3:21-md-
                                                      )   03004-NJR
 [member case name and number]                        )
                                                      )   MDL No. 3004
 IN RE: PARAQUAT PRODUCTS                             )
 LIABILITY LITIGATION                                 )
                                                      )

                       PLAINTIFF’S ASSESSMENT QUESTIONNAIRE (PAQ)
       You are required to provide the following information regarding yourself, or for each
individual on whose behalf you are asserting potential legal claims. Each question must be
answered in full, to the best of your ability taking into account the Plaintiff’s physical and mental
condition at the time that the Plaintiff or the representative is completing this form.
       In completing this Plaintiff Assessment Questionnaire, you are under oath and must
provide information that is true and correct to the best of your knowledge. If you do not know or
cannot recall the information needed to answer a question, please indicate so in response to the
question. You may supplement your responses if you learn that they are incomplete or incorrect.
For each question, where the space provided does not allow for a complete answer, please attach
additional sheets so that all answers are complete. If you attach additional sheets, clearly label the
sheets with which question the sheet pertains to.
       Please do not leave any questions unanswered or blank; if a question does not apply,
respond “N/A”.
I.     REPRESENTATIVE CAPACITY
       If completing this Questionnaire in a representative capacity of the Plaintiff/Decedent on
       whose behalf this action was filed, please complete the following:
       A. Your Name (First, Middle, Last):
       B. Home address:
       C. Relationship to the person on whose behalf you are answering these questions:
       ________________________________________________________________


II.    PERSONAL INFORMATION
       A. Full name (First, Middle, Last):
       B. Date of birth:
       C. Social Security Number:
       D. Medicare and/or Medicaid Number:



                                                  1
    III.      RESIDENTIAL HISTORY
           Identify every place you have lived for ten (10) years before the onset of the symptoms of the
           injury(ies) you are claiming in this lawsuit:

      Street                 City                   State           From               To
                                                                Month(s)/Year(s) Month(s)/Year(s)




     IV.      EMPLOYMENT HISTORY
              A. Identify every job you have had for the ten (10) years prior to the onset of the symptoms
                 of the injury(ies) you are claiming in this lawsuit:
             From            To                                                                       Paraquat
Employer     Month(s)/       Month(s)/                         Supervisor       Job                   Exposure
Name         Year(s)         Years(s)        City      State   Names            Description(s)        (Y/N)




     V.       UNION MEMBERSHIP
              A. Have you ever been a member of any labor union? Yes:                      No:
              B. If yes, state the name and city/state of each such union.

            Name of Union                                      City/State




                                                        2
VI.      MILITARY SERVICE
         A. Have you served in the military in any capacity? Yes:               No:
         B. If yes, identify the dates of such service, branch, and the highest rank attained.
       From Month(s)/           To Month(s)/              Branch                 Rank Attained
          Year(s)                 Year(s)




VII.     FAMILY HISTORY
         A. Has a close blood relative of yours (parents, siblings, or children) been diagnosed with
            Parkinson’s disease or any other nervous system disorder or neurodegenerative
            disorder? Yes:             No:
         B. If yes, please provide the following information:

       Relationship to You                       Diagnosis                      Date of Diagnosis




VIII. MEDICAL HISTORY
         A. Identify the names of all primary care providers you have seen from ten (10) years prior
            to the onset of any symptoms of the injury(ies) you are claiming in this lawsuit; and
         B. Identify any neurologists who have treated you for a neurological disorder, including
            Parkinson’s Disease, since birth.

  Primary Care          Name of           City         State        Diagnosis         Month/Year of
    Provider/           Facility                                                       Diagnosis
   Neurologist
     Name




                                                   3
        C. Has any medical provider ever determined that the injury(ies) you are claiming in this
           lawsuit was caused by and/or associated with your exposure to an agricultural,
           industrial, or other toxic chemical? Yes _____ No ____

      Provider          Name of       City         State         Name of Chemical    Month/Year
       Name             Facility




        D. Identify the names of any medical providers you have seen since the onset of symptoms
           of the injury(ies) you are claiming in this lawsuit. To the extent you received care at a
           hospital or other institution, provide the name of the hospital or other institution.

 Provider Name of           City    State Month(s)/Year(s)   Description of  Description
  Name    Facility                         of Treatment    Injuries/Symptoms     of
                                                                             Treatment




        E. Has a medical provider ever ordered genetic testing related to your claimed injury(ies)
           in this lawsuit?
             Yes _______ No _________
             If yes, identify the type of testing and the results of that testing.

IX.     INSURANCE AND CLAIM INFORMATION
        1. Have you filed a disability claim relating to your injures claimed in this lawsuit?
             Yes ______ No _____
                   a.   If Yes, please indicate: SSD? _____ SSI? _____ Private Insurer? _____
                   b.   If private insurer claim, please identify the company: _______________
        2.       Year the claim was filed: ____________________
        3.       Was your application denied? Yes ____ No ______
                   a.   If Yes, what was the reason for denial? ____________________________
                   b.   If Yes, what was the month/year of denial? ___________________
        4.       Nature of disability giving rise to filing:




                                                     4
      5.      Who were you determined to be disabled by: (check all that apply):
                              Social Security                □
                              Medical Provider               □
                              Insurance company              □


      6.      As you fill out this questionnaire, are you still disabled? Yes_____ No _____

X.    FARMING HISTORY
      A. Did you engage in farming? Yes _____ No ______
      B. If yes, please answer the following:
 Month(s)/ Name of         City      State      Crops         Agricultural         How You
 Year(s)   Business                             Planted or    Chemicals You        Applied the
                                                Harvested     Applied              Chemicals




XI.   TRAINING, CERTIFICATION, LICENSING
      A. Have you ever received any formal training, certification or licensing regarding
         agricultural chemicals of any kind, including, but not limited to paraquat? (“Formal”
         training includes instruction or tutorial provided by an employment supervisor.)
           Yes _____ No ______
      B. If yes, please answer the following:
 Type of Training/            Month(s)/Year(s) of            Person or Entity Providing
 Certification/Licensing      Completion                     Training/Certification/Licensing




                                                5
         XII.   WORKPLACE PARAQUAT EXPOSURE
            A. For each time you were exposed to paraquat (ie: handled, mixed, applied, assisted in
               application, sprayed or otherwise came in contact with) while working, provide the
               following information:
USES              Identify Specific Job Title During     Approx. Dates of Use (Month(s)/Year(s))
                  Exposure
USE #1
USE #2
USE #3
USE #4


         B. For each Use identified above, please provide the following additional information:


                                                               How
                   Method of    Used on            Approx.     Many
                  Use/Exposure  Approx.           How Many    Days Per        Individual/Entity
   USES                          How               Gallons    Year on      Who Sold or Supplied You
                  (How Was it    Many               Used?      Avg.             with Paraquat
                 Used/Applied)? Acres?                         Was it
                                                              Applied?
USE #1

USE #2

USE #3

USE #4

                1. For each Use identified above, if you know, please identify as much of the below
                   information as possible:


                         City of                                                            What Other
            Name of      Specific                     Crops Used        Strength or         Product (If
            Product     Location’s        State           on          Concentration of      Any) Was
                           Use                                            Product
                                                                                             Product
                                                                                            Mixed With
USE #1
USE #2
USE #3
USE #4



                                                     6
         2. For each Use identified above, if you know, please identify the following:
              Records of         Name of Person/Entity
              Purchase of         Holding Applicator             License Number (If Known)
            Product? (Y/N?)            License
USE #1
USE #2
USE #3
USE #4


         3. For any of the Uses identified above, if you know, please identify as much of the
            below information as possible:

            a. Whether a label was affixed to any of the containers of the paraquat:
                Yes ____ No _____Do Not Recall _______
            b. If Yes, whether any safety-related information was provided in addition to the
               label:
                Yes _____ No _____ Do Not Recall _______
            c. If Yes, then did you review and follow any instructions or recommendations
               included on the label or within the safety-related information:
                Yes _____ No _____

            d. If Yes, please approximate the month/year you remember reviewing:
               ____________________
         4. What personal protective equipment did you wear when exposed to paraquat:

               Personal Protective Equipment      Check All That Apply       Used During
                                                                            Which Exposure
                                                                            as identified by
                                                                            Use # above or
                                                                                  ALL
             1. Dust/Mist Filtering or                     □
                NIOSH/MSHA-Approved
                Pesticide Respirator
             2. Rubber or Waterproof Gloves                □
             3. Chemical-resistant or                      □
                Waterproof Footwear and
                Socks
             4. Chemical-resistant Headgear
                for Overhead Exposure or                   □
                Face Shield


                                             7
              5. Disposable Suit/Coveralls                □
              6. Long-sleeved Shirt                       □
              7. Long Pants                               □
              8. Protective Eyewear                       □
              9. Rubber or Waterproof Apron               □
              10. Any Other Form of Personal
                  Protective Equipment                    □
                  (Identify_______)

XIII. OTHER PARAQUAT EXPOSURE
      A. Do you claim that you were exposed to paraquat and/or a paraquat-based product in a
         location other than your workplace? Yes        No
         (If no, move to section XIII below.)
      B. If Yes, please complete the following information for the exposure to paraquat
         identified above:


Your          Where        Your           City    State    From         To           Description of
location(s)   did your     proximity                       Month(s)/    Month(s)/    paraquat
at time of    paraquat     from where                      Year(s)      Year(s)      exposure
paraquat      exposure     the paraquat
exposure      originate?   originated




XIV. USE OF OTHER INDUSTRIAL/AGRICULTURAL CHEMICALS
      A. Have you ever been exposed to a “restricted use” agricultural chemical (other than
         paraquat)?
         Yes ______ No _____ I Do Not Recall _________




                                             8
  B. If Yes, please identify the following for each “restricted use” agricultural chemical
     (other than paraquat) that you handled, mixed, applied, assisted in application, sprayed
     or otherwise came in contact:

Product Name         Approx. Date Range of          Quantity Used         Details of Use
                     Use (Month(s)/Year(s))




      1. Did you wear any personal protective equipment when exposed to other restricted
         use agricultural chemical(s) identified above? Yes _____No ______
      2. If Yes, please provide the following information: (Check all that apply)

                                                                          With Which (or
                                                                          all) Chemicals
            Personal Protective Equipment            Applicable?
                                                                             Identified
                                                                              Above?
          1. Dust/Mist Filtering or
             NIOSH/MSHA-Approved                         □
             Pesticide Respirator
          2. Rubber or Waterproof Gloves                 □
          3. Chemical-resistant or
             Waterproof Footwear and                     □
             Socks
          4. Chemical-resistant Headgear
             for Overhead Exposure or                    □
             Face Shield
          5. Disposable Suit/Coveralls                   □
          6. Long-sleeved Shirt                          □
          7. Long Pants                                  □
          8. Protective Eyewear                          □
          9. Rubber or Waterproof Apron                  □
          10. Any Other Form of Personal
              Protective Equipment                       □
              (Identify_______)

XV.   SUBSTANCE HISTORY
  A. Have you ever used methamphetamines? Yes ___ No____
      If yes, please identify date range (month(s)/year(s)): ______________


                                           9
XVI. OCCUPATIONAL WELDING HISTORY

       A. Have you ever been employed as a welder or welded for more than 50% of your
          workday? Yes ___ No____
       B. If Yes, identify the following:




From       To               State                  Did your        Type of   Type of        Type of
Year       Year    City              Frequency     welding         welding   metal          equipment
                                                   take place                involved       used
                                                   in confined
                                                   space?
                                                   (Y/N)




XVII. HISTORY OF HEAD INJURIES
       A. Have you ever suffered from any head injuries that required medical treatment and/or
          concussions diagnosed by a medical professional? Yes ___ No____
       B. If Yes, please provide the following information:


Month/Year of       Cause of          Diagnosis      Name of         City           State
head injury/        injury/concussion                Health Care
concussion                                           Provider




XVIII. KNOWLEDGE REGARDING LAWSUIT
       A. Do you have in your possession any documents or information (other than anything
          obtained through or from your attorneys) that the onset of the symptoms of the
          injury(ies) you are claiming in this lawsuit are connected in any way to your exposure
          to paraquat? Yes____ No____
          If Yes, please identify such documents or information:


                                              10
XIX. WAGE LOSS
        A. If you claim that you have been unable to work because of your claimed injury(ies) in
           this lawsuit, please provide the following information:

      Unable to Work          Unable to       Name of             City             State
      From                    Work            Employer
      Month/Year              To
                              Month/Year




XX.     RELEVANT PERSONS/WITNESSES
        A. Identify any person whom you believe has firsthand personal knowledge about your
           exposure and/or claimed injury(ies):
      Name of Witness       City                     State          Relationship to You




XXI. COMMUNICATIONS REGARDING DEFENDANTS
        A. Have you, or anyone acting on your behalf, directly communicated with, interviewed,
           or obtained statements from (1) any of the Defendants (i.e. Syngenta Crop Protection
           LLC, Syngenta AG, Chevron USA Inc., or any other defendant named in your specific
           lawsuit) regarding the allegations in the lawsuit or (2) from any person or entity
           specifically about Defendants’ business with respect to paraquat, the health effects of
           paraquat, and/or the usage of and practices associated with paraquat in the United
           States, since the filing of this lawsuit? This question excludes privileged
           communications exclusively with your counsel, exclusively between you and your
           counsel, and between your counsel and experts retained in this litigation.
           Yes ___ No____
        B. If you answered yes, for each communication referenced above, please identify the
           following:
            Name of Defendant Or Other                       Month/Year of
            Person/Entity                                    Communication




           If Other, please identify: ________________________________________



                                               11
XXII. BANKRUPTCY
   1. Since you first were exposed to paraquat, have you filed for bankruptcy? Yes ___ No__
           a. If Yes, provide the following information:
 Month/Year You Court Where    Name of Your                    Case         Name    Month/Year
 Filed for      Bankruptcy was Bankruptcy                      Number       of      Bankruptcy was
 Bankruptcy     Filed          Attorney, if any                             Trustee Closed/Finalized




XXIII. DOCUMENTATION
Please attach to this Questionnaire the Documents described below that are in your possession,
custody or control. For purposes of this Plaintiff’s Assessment Questionnaire, you are not required
to obtain records from third party entities (such as insurance carriers or medical providers):
       A. Any and all Documents showing any type of medical care, services, and/or consultation
          you have received from (1) all primary care providers you have seen from ten (10)
          years before you began experiencing symptoms for the injury(ies) you claim in this
          lawsuit through the present; (2) any neurologists who have treated you for a
          neurological disorder since birth; (3) any providers you have treated you in relation to
          any brain or head injury identified above; and (4) all providers you have seen since the
          onset of Parkinson’s Disease symptoms.
       B. Documents in your possession that show proof of your employment history, including
          Documents indicating the names of and your formal affiliations with any limited
          liability corporations, partnerships, or other business entities.
       C. All Documents related to any training, certification, or licensing that any person or
          entity, including you or any of your employers or supervisors, have received related to
          Restricted Use Chemicals, including but not limited to paraquat.
       D. All Documents (including, without limitation, receipts, invoices, labeling, instructions,
          warnings, precautions, and marketing materials) relating to your purchase, use,
          handling, and/or disposal of agricultural chemicals, including but not limited to
          paraquat, and/or the purchase, use, handling, and/or disposal of Restricted Use
          Chemicals at farms at which you worked.
       E. All Documents, including all publications or studies, from which you, your family
          members, or your personal acquaintances have relied upon to learn about the
          relationship between Parkinson’s disease and paraquat.
       F. All Documents, including public records, identifying, referring, or relating to
          surveillance, investigation, or other information gathering performed by or on behalf
          of Plaintiff relating to any of the Defendants in this action, Defendants’ employees
          (current or former), and Defendants’ disclosed witnesses in this case. This Request
          includes Documents obtained from any source.
       G. All Documents in your possession that refer or relate to Defendants in this action or
          Defendants’ employees (current or former). This Request includes but is not limited
          to surveys, questionnaires, promotional materials, or other Documents or materials
          exchanged between you and Defendants.
       H. Documents reflecting, depicting, or describing any piece of farm equipment or
          implement you used to apply paraquat at any time, including without limitation the

                                                12
           tractor, tank, and sprayer (including nozzles). For row crops, this request includes the
           farm equipment or implement(s) used to prepare, or to plant any crop planted on,
           acreage treated with paraquat, including without limitation the planter, drill, any type
           of cultivator or harrow, and fertilizer application equipment. This request encompasses
           documents such as, without limitation, photographs, videos, equipment manuals or
           instructions, proof of purchase, warranties, and/or maintenance or repair records.
       I. Inspection of any equipment or implement responsive to Request H (directly above)
          that remains in your possession.
       J. All Documents identified in your answers to any interrogatories directed to you in this
          case and all Documents on which you relied in responding to any questions directed to
          you in this case.


XXIV. AUTHORIZATIONS

Please complete, sign, and provide the following Authorizations, as applicable:
               •   Authorization for Release of Health Information (Attachment A). For this
                   authorization, include an authorization for release of records for all Health Care
                   Providers listed in this Fact Sheet, including those listed in Sections VII and
                   XVI.
               •   Authorization to Disclose Employment Information (Attachment B). For this
                   authorization, include an authorization for release of records for all employers
                   listed in Section III.
               •   Request Pertaining to Military Records (Attachment C).


XXV. VERIFICATION

Pursuant to 28 U.S.C. § 1746, I declare that all the information provided in connection with this
Plaintiff Assessment Questionnaire is true and correct to the best of my knowledge, information,
and belief. I further declare that I have engaged in the best efforts to identify, locate, and supply
all of the information and documents requested in this Plaintiff Assessment Questionnaire. I
acknowledge that I may supplement the above responses if necessary.

I was exposed to the chemical paraquat. I declare and affirm this based on the information and
evidence included in this form including the dates, locations, and exposure information that I have
supplied above.

I declare under penalty of perjury that the foregoing is true and correct.

Dated on ____________.

                                               Name ________________________________
                                                            (please print)


                                                _____________________________________
                                                               Signature

                                                 13
